Citation Nr: 1427093	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to September 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Cheyenne, Wyoming RO.  In April 2009, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's claims file.  In May 2009, the case was remanded for additional development.  


FINDING OF FACT

A psychiatric disability was not manifested in service, a psychosis was not manifested in the first year following the Veteran's discharge from active duty, and the Veteran's current variously diagnosed psychiatric disability is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for a psychiatric disability other than PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  A September 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2009 hearing, the undersigned discussed the evidence that is needed to substantiate the claim of service connection for a variously diagnosed psychiatric disability, and identified evidence to be secured (i.e., private treatment records of the 1989 evaluation by the neurologist in Watertown, New York, and records of any off-campus counseling he received while attending Montana State University from 1992 to 1997).  The Veteran was assisted at the hearing by an accredited representative of The American Legion.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Following the Board's May 2009 remand, the VA sent the Veteran a letter requesting releases for those treatment records; the Veteran has not provided releases for such records.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured, and the RO arranged for a VA examination in September 2009.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria and Factual Background

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including psychoses), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for psychoses).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's July 1987 service enlistment examination is silent for any complaint, treatment, finding, or diagnosis of a psychiatric disability.  

November 1989 STRs show that (on a health risk appraisal) the Veteran reported recent memory loss, was evaluated at the Community Mental Health System for memory loss that began in the preceding 12 months, and reported a high level of stress at his last duty assignment.  The impression was memory lapses - etiology undetermined.  He was referred for a neurology evaluation to rule out organic etiology, because the memory lapses were not evidently associated with the identified stressors.  

On July 1991 service separation examination, the Veteran reported a history of "loss of memory," noted as stress related and as having no recurrence or adverse sequelae.  Psychiatric clinical evaluation was normal.  

June 1997 through December 2001 VA treatment records show that the Veteran was being treated for depression and had problems with increased stress due to his job.  An August 2000 VA treatment record shows that he reported a history of recurrent bouts of depression; the assessment was major depression, recurrent.  A November 2000 VA treatment record shows bipolar as the likely diagnosis, and January 2001 VA treatment record shows an impression of bipolar, mixed.

September 2002 to December 2005 private treatment records from K.S., a certified family nurse practitioner, show that in September 2002 the Veteran reported that he had previously been treated for stress and for bipolar disorder.  The diagnosis was depression - not otherwise specified and attention deficit disorder (ADD).  

In an October 2007 statement, the Veteran explained that he became aware of some long-term memory loss after he changed duty stations from Germany to Fort Drum, New York, was evaluated by a physician on-post, and was referred to a private physician for further evaluation.  He was later told by the on-post physician that he was fine, but he did not feel fine.  The Veteran stated that he believed that his symptoms of memory loss and the high stress level at his previous duty station were the beginning signs of bipolar disorder.  He explained that bipolar disorder was diagnosed in the spring of 2006.  

February 2006 through August 2008 VA treatment records show that the Veteran reported that when he was growing up, he knew something was wrong; he was able to develop friends but they were always distanced and he tended to isolate and had no zest for life, which continued throughout his active duty service.  An April 2006 VA treatment record shows diagnoses of bipolar disorder, major depressive disorder secondary to bipolar disorder, and history of social phobia.  An August 2006 VA treatment record shows diagnoses of bipolar disorder, most recent episode depression, and history of social phobia.  An October 2007 VA treatment record shows diagnoses of bipolar disorder, with significant depression unstable and social anxiety disorder.  

In his August 2008 VA Form 9, the Veteran stated that he was treated in November 1989 for stress-related memory loss, that similar episodes continued to bother him, that he was referred to off-campus counseling for similar problems while he was attending Montana State University from 1992 to 1997, and that the problems have continued to get worse as the years have progressed.  

In February 2009 the RO made a formal finding of unavailability regarding the Veteran's Army Reserve STRs from June 1985 to March 1986.  

At the April 2009 hearing, the Veteran testified that postservice he began to have difficulty as he started college and sought treatment at the Sheridan VA Medical Center.  He stated that the physician at the Community Mental Health Center, who diagnosed his memory loss in 1989, later told him "basically that there was no issue, that [he] was just stressed or something like that."  He also testified that he noticed a "big change in [his] life" between 1989, when he perceived the onset of memory loss and high levels of stress, and when he received the diagnosis of bipolar disorder.  He stated that in 1989 he was evaluated by a neurologist in Watertown, New York, and that postservice he attended a few sessions of an off-campus student-run counseling program at Montana State University.  

January 2009 through June 2009 VA treatment records reflect diagnoses of major depressive disorder, history of bipolar I, and history of seasonal affective disorder.  

A June 2009 VA treatment record shows that the Veteran had a history of difficulty with focus, concentration, fidgeting, and hyperactivity since childhood, that he was able to compensate somewhat adequately through grade school and high school, that he continued to have difficulty during service and in college after service, and that he had been able to work for a period of time, but subsequent to that his problem had gotten worse over the years affecting his self-esteem.  The treating physician opined that the Veteran's symptoms appeared to be a learning disability.  The diagnosis was ADD without hyperactivity, chronic by nature with exacerbation, and depressive disorder, possibly secondary to ADD.  

On September 2009 VA examination, the diagnosis was attention deficit hyperactivity disorder, inattentive type, by history; bipolar disorder, by history; and need to rule out learning disorder - not otherwise specified.  The examiner noted that the Veteran was seen in service more than once for "memory lapses," and was referred for some form of evaluation at that time, but that a copy of such evaluation was not in the claims file.  He also noted that the Veteran had been treated for attention difficulties and a mood disorder over the years; he was treated from 2002 to 2005 for depression and attention problems; he reported earlier treatment with medication that is often used to treat bipolar mood disorder; since 2006, he had been treated for attention issue and a mood disorder, variously described as bipolar disorder or depression; and he had also been diagnosed with social phobia and avoidant personality traits.  The examiner opined that the Veteran's "mental health symptoms (referred to as 'memory lapses') referenced in service were not at least as likely as not related to his current mood disorder.  It was more likely than not that the veteran's memory problems in service were related to attention and learning difficulties that likely have been present from birth."  The examiner explained that memory loss is not a symptom of bipolar disorder or depression.  The examiner further noted that a VA physician recorded his suspicions in June 2009 that the Veteran had an attention disorder as well as possibly a learning disorder.  These two frequently occur together.  It would be expected that someone with these two disorders would experience lapses in memory.  In addition, children who grow up with these conditions, particularly if they are not diagnosed and treated, will often develop social adjustment difficulties.

June 2009 through July 2010 VA treatment records reflect diagnoses of ADD without hyperactivity chronic by nature with exacerbation and depressive disorder.  

April 2010 through July 2010 VA treatment records reflect diagnoses of attention deficit hyperactivity disorder not otherwise specified, depressive disorder not otherwise specified, and bipolar II disorder and social phobia by history.  

A July 2010 VA treatment record shows that the Veteran reported a cluster of symptoms which "may cause concern for psychosis" and shows a diagnosis of rule out psychotic features.  A July 2010 referral for compensated work therapy record shows a diagnosis of bipolar disorder with psychosis.  

An August 2010 VA treatment record shows that the Veteran's medication was adjusted and he reported that issues with auditory and visual experiences had ceased and that he denied feeling "more mechanical."  The diagnoses were attention deficit hyperactivity disorder inattentive type, depressive disorder not otherwise specified, bipolar II disorder by history, and social phobia by history.  August 2010 through October 2012 VA treatment records continued to show the same diagnoses, in addition to social anxiety disorder.  

Analysis

It is not in dispute that the Veteran has a psychiatric disability, variously diagnosed during the pendency of this appeal as ADD, bipolar disorder, depression, social phobia, and social anxiety disorder.  It is also not in dispute that he reported and was evaluated for memory lapses in service.  What the Veteran must show to substantiate his claim of service connection for a variously diagnosed psychiatric disability (ADD, bipolar disorder, depression, social phobia, and social anxiety disorder) is evidence of a nexus between such disability and his service/reported memory lapses therein.  

The Veteran is not shown to have a current diagnosis of a psychosis, and does not allege otherwise.  Although July and August 2010 VA treatment records show that he reported symptoms that led treatment providers to evaluate him further for a psychosis, such diagnosis was subsequently ruled out.  Therefore, service connection for such disability on a presumptive basis (i.e., for psychosis, as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.309(a)) is not warranted.  

The Veteran specifically asserts that his memory loss and feelings of a high level of stress in service were the beginning signs of bipolar disorder.  To the extent that he alleges onset of bipolar disorder in service, the Board finds that such allegation is inconsistent with other evidence in the record.  The Board notes that on July 1991 service separation examination, the Veteran reported a history of memory loss, but such was noted to be stress-related, with no recurrence or adverse sequelae, and psychiatric clinical evaluation at the time was normal.  Further, at the April 2009 hearing the Veteran testified, that the physician at the Community Mental Health Center who diagnosed his memory loss in 1989, later told him "basically that there was no issue, that [he] was just stressed or something like that."  Finally, the Veteran reported on June 2009 VA treatment that he had difficulties with concentration, focus, fidgeting, and hyperactivity since childhood.  Accordingly, the Board finds that service connection for a variously diagnosed psychiatric disability, on the basis that it became manifest in service and persisted is not warranted.  
In the absence of onset in service and persistence since, whether or not there is a nexus between his current variously diagnosed psychiatric disability and his reported memory loss in service becomes a medical question.  While the Veteran is competent to report that he observed memory loss in service, the diagnosis and etiology of a psychiatric disability are complex medical questions that require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not submitted any medical opinions or medical literature that support his allegations.  Accordingly, his own lay opinions in these matters (that his variously diagnosed psychiatric disability is related to the memory lapses he noted in service) are not probative evidence.  

The only (competent) medical evidence that directly addresses this matter are the opinions of the June 2009 VA physician and the September 2009 VA examiner.  The June 2009 physician opined that the Veteran's symptoms appeared to be a learning disability.  The June 2009 VA physician's explained that on the review of the his history, the Veteran had difficulties with concentration, focus, fidgeting, and hyperactivity since childhood, had been able to compensate adequately through grade school and high school, but began having problems with his memory in the service, continued to have difficulty in college, and subsequently had gotten worse over the years.  

The September 2009 VA examiner opined that the Veteran's "mental health symptoms (referred to as 'memory lapses') referenced in service were not at least as likely as not related to his current mood disorder.  It was more likely than not that the veteran's memory problems in service were related to attention and learning difficulties that likely have been present from birth."  The examiner explained that memory loss is not a symptom of bipolar disorder or depression, and noted that the June 2009 VA physician recorded his suspicions that the Veteran had an attention disorder as well as possibly a learning disorder.  The examiner further explained that an attention disorder and a learning disorder frequently occur together, and it would be expected that someone with these two disorders would experience lapses in memory.  In addition, children who grow up with these conditions, particularly if they are not diagnosed and treated, will often develop social adjustment difficulties (such as the Veteran had).  The opinions of the June 2009 VA physician and the September 2009 VA examiner reflect familiarity with the entire record, point to alternate etiology (attention and learning difficulties that likely have been present from birth), and apply medical principles and sound reasoning; therefore, the Board finds them to be probative evidence.  Because there is no competent evidence to the contrary, the Board finds them to be persuasive.  

In summary, the Board finds that the preponderance of the evidence is against there being a nexus between the Veteran's variously diagnosed psychiatric disability and his service/reports of memory loss therein, and against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Hence, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

The appeal seeking service connection for a variously diagnosed psychiatric disorder is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


